UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6509


HARTMUT GRAEWE,

                  Petitioner - Appellant,

          v.

WARDEN TERRY O’BRIEN,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12-cv-00103-IMK-JSK)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hartmut Graewe, Appellant Pro Se.       Helen     Campbell Altmeyer,
Jarod   James  Douglas,   Assistant   United      States  Attorneys,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hartmut   Graewe,       a   federal       prisoner,      appeals      the

district    court’s   order     accepting      the    recommendation        of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                 Graewe v. O’Brien, No.

1:12-cv-00103-IMK-JSK        (N.D.W.    Va.    Feb.    25,    2013).       We    deny

Graewe’s    motion    for     the     appointment      of     counsel      and    the

application to proceed in forma pauperis he filed with regard to

the motion for counsel.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this    court     and   argument       would   not   aid    the

decisional process.



                                                                           AFFIRMED




                                        2